Title: To Thomas Jefferson from John Smith, 6 April 1807
From: Smith, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Cincinnati April 6th 1807
                        
                        Since my last I call’d on Elias Glover for a copy of the deposition lately transmitted to you. He denied
                            having made one in the most solemn manner—but from the manner & degree in which he seem’d agitated, I know he was
                            affirming falsely, and therefore I persevered in a pointed course of enquiry, and assured him at the same time, that you
                            could not be the depository of secret changes without disclosing them on due application to the accused, and with this assurance I should apply—that he confess’d in a faltering way that he had made a statement of a Conversation he had with
                            Burr, to Nimmo—I then ask’d what he said of me– He replied that he had said but two things, one that he heard me say,
                            that in my opinion Burr had no hostility to the U States, and that I
                            believed him to be a man of honour. I continued, is that all you have stated? It is all I stated of you– Did you not
                            depose to it? No, I did not. Mr. Glover, (said I) the contrary has been told & I shall come at the truth. The President
                            will send me a copy of the Statement– I do not believe, said Glover, that Nimmo sent it on, or that he made any use of it.
                            I observed that it was expected he had done himself the Justice to retain a copy of the statement, and that he would do me
                            the Justice to show it—He denied having a Copy, or that there was one to be had in Town—I told him I would apply to the
                            President—He then said, he rather believed he had depos’d to the truth of the statement, but
                            preserved no Copy of it, and said again, Mr Nimmo had made no use of it. Nimmo went off 8 days ago, agreeably to the
                            compact made with his brother, and has condition’d, never to return to the state of Ohio, to induce the suppression of the
                            intended publication of his Character.
                        Never did I see a fellow so confounded as Glover. I wish to God Sir, you knew the treachery deceit & baseness of Glover, Judge Symmes, Allen Brown and some others, who have
                            attempted the Justification of Nimmo—They are now sick of it, but have advanc’d too far to retreat immediately. Before
                            the change of the present administration, Daniel Symmes has been heard repeatedly to drink damnation to democracy. And John C Symmes was in open Court, when the news was received of your Presidential
                            election, and said, “he that is only fit to dissect a butter fly or make the skeleton of a worm or a mouse, is not fit to
                            govern the U States. This can be prov’d—I state it not as a secret– And this is the man who drafted the North bend
                            Resolutions about me—Glover has frequently toasted Burr & Mexico within a
                            few months And from the slight manner in which Nimmo examin’d—certain suspicious Boats, that have stop’d here last winter—the story of his intentions to descend the River, if he did not get an appointment under the general government—his having
                            previously sold his farm in this neighbourhood, his having now gone down the River, warrants the belief that he meditated
                            something of it before–
                        It has been stated, that another deposition, sent you accuses me of purchasing, or offering to purchase Burr,
                            one or two thousand bearskins & packsaddles—I aver solemnly that I never heard of the affair, but in the publicity
                            given of it—and that no person ever directly or indirectly applied to me for such articles on Burrs acct. but in the
                            case of the two bear Skins, William Berry purchased last fall, refered to in my last.
                        I beg Sir, that you will send me copies of all the charges you have received against me or point out some mode by which I can obtain them. Of no person in this
                            Country can I get them, or I assure you Sir, I would not give you this trouble– 
                  I am Sir With due respect your most Ob
                            Sevt.
                        
                            John Smith
                            
                        
                    